Title: From John Adams to Timothy Pickering, 16 October 1799
From: Adams, John
To: Pickering, Timothy



Sir
Trenton Oct 16th 1799

I request you to order fair copies of the instructions, as corrected last evening, to be prepared and delivered to Judge Elsworth & Govenor Davie, with another for Mr. Murray without loss of time, & to write a letter to those gentlemen, as Envoys Extraordinary to the French republic, expressing with the affectionate respects of the President, his desire that they would take their passage for France on board the frigate the United States, Capt Barry, now lying at Rhode Island by the first of November, or sooner if consistent with their conveniences. Captain Barry will have orders to land them in any port of France, which they may prefer & to touch at any other ports, which they may desire. The Presidents best wishes for their health and happiness, as well as for an honorable termination of their mission will attend them. As their visit to France is at one of the most critical, important & interesting moments that ever has occurred, it cannot fail to be highly entertaining and instructive to them & useful to their Country, whether it terminates in peace and reconciliation or not. The President sincerely prays God to have them in his holy keeping—
I am, Sir with great respect and esteem your faithful / humble servant
